—In an action to recover damages for assault and battery, the defendant appeals from so much of an order of the Supreme Court, Kings County (Held, J.), dated April 2, 1997, as denied his cross motion to dismiss the complaint on the ground of lack of personal jurisdiction.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, and the complaint is dismissed.
*479The plaintiff attempted to obtain personal jurisdiction over the defendant pursuant to CPLR 308 (2) which requires, inter alia, delivery of the summons to the defendant’s actual place of business. In the instant action, the process server delivered the summons to Coney Island Hospital in Brooklyn on June 30, 1995. However, it is undisputed on this record that the defendant had not been employed in New York State after graduating from his residency on June 22, 1995. Accordingly, the Supreme Court erred in denying the defendant’s cross-motion to dismiss the complaint for lack of personal jurisdiction (see, Continental Hosts v Levine, 170 AD2d 430).
The plaintiff’s remaining contention is without merit. Mangano, P. J., Copertino, Joy and Florio, JJ., concur.